  Case 1:14-cr-00633-NLH Document 102 Filed 06/26/20 Page 1 of 1 PageID: 751
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                      *
                                   *
    v.                             *      CRIM. NO. 14-633 & 20-95
                                   *
Robert Armstrong                   *
                                   *
                                 *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
                 FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

         That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

Defendant suffers from anxiety and would benefit from mental health treatment. Speedy sentencing
will allow for Defendant's designation to a federal correctional facility with expanded treatment and
program options and also allow for a final restitution order for the benefit of victims.
Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




                                                                       s/ Noel L. Hillman
Date:    6/26/2020
                                                                   Honorable Noel L. Hillman
                                                                   United States District Judge
